ON APPLICATION FOR REHEARING.
A policy of fire insurance covering various classes of property describing it separately as per example: first, the store building; second, the stock of merchandise, and third, the store fixtures; and specifying separate amounts on each class, is not avoided by a breach of the iron safe clause as to any property included *223in the contract, except that covered by the forfeiture clause which in this case is that which was required to be inventoried and a record made of the business concerning which books of accounts were required to be kept, to wit: the stock of merchandise.
2. The general rule “void in part void in toto” applies onlj^to cases where the contract is affected by some all-pervading vice, such as fraud, or false swearing or some unlawful act condemned by public policy, or where at least the policy in plain and explicit language provides for a forfeiture of the whole policy in the event of non-compliance with all or with some particular stipulation or warranty. :
MOORE, J.
Both the appellant and the appellee ask to have this cause reheard; the latter on the ground that we erred in our finding of facts, and the former because, having found that the iron safe clause had been violated the avoidance of the entire policy followed, and that we should have so decreed.
A re-examination of the record but affirms our conclusion as to the facts and the appellee’s (plaintiff’s) application is denied.
We will likewise deny appellant’s (defendant’s) application, but forasmuch as it was not argued at- the hearing that a violation of the iron safe clause carried with it the avoidance of the entire property we assumed that there was no contest as to the plaintiff’s right to recover for the building and for the fixtures, and, therefore we did not discuss the matter, nor cite authorities in support of the views which we entertained contrary to appellant’s present contention on that proposition.
It is but proper that we should do so now.
The policy, as shown in our former opinion, covers various classes of property, separately described and specifying separate amounts of indemnity on each class.
The policy is for $1900, but the property covered and its location are not specified in the policy proper, but appear in a printed form or slip attached thereto.
The polic}', proper, declares that the property insured is “as per form attached.” The form attached is as follows:
“mercantile form.”
$1500 00 on his stock of merchandise consisting of general merchandise, and such other merchandise, not more hazard- • ous, usual to his trade, while contained in the one story frame building with iron roof, situated Southeast corner Sycamore and Grant streets, in the town of Wilson, La.
$ 300 00 On the above building, occupied as a general merchandise store.
$ 100 00 On store fixtures and furniture including one iron safe contained in the above described building.
$1900 00
*224“This insurance is effected subject to the following conditions:” Then follow the usual “three-fourths value clause,” the “iron safe clause,” the “electric light permit,” the “concurrent insurance permit,” allowing further insurance of $2000.00 on stock, $300.00 on building and $100.00 on store furniture and fixtures.
The terms of the iron safe clause are set out in extenso in our former opinion. • In our opinion the purpose of incorporating the conditions of that “clause” is patent from its language. That it was never within the contemplation of the parties that the books and inventory were to contain any item with reference to the building of fixtures is beyond cavil.
The preservation of them was solely and exclusively for the 'purpose of ascertaining the value of the stock covered by the policy in case of fire. They were the best evidence of this fact, and, if correctly kept would furnish an unerring guide by which the amount of the insurer’s liability as to the goods destroyed could have been ascertained. Besides they stood as a barrier to the perpetration of any fraud by the assured with respect to the quantum and value of the goods destroyed. No such considerations could be invoked as to the application of this condition to the other subjects of insurance in the policy. Nor can it be fairly said that this condition entered into the inducement on the part of the defendant to issue the policy. It was not shown that the rate of insurance upon the house and fixtures would have been greater had the assured not included his stock of goods in the policy or that a different rate was charged upon the separate valuation of each subject.
Every one knows that when policies are issued which do not cover merchandise the “iron safe clause” is not attached, because it would be of no benefit whatever to either party to the contract.
As we have said there is nothing in the language of this clause that would -indicate that it was the intention of the parties to include in the forfeiture anything but the stock of goods. “The assured shall take a complete itemized inventory of stock ©n hand” is the language of this clause in reference to the inventory. The building and the fixtures surely can not be considered 'stock on hand.’ As to the books to be kept the requirement is that they shall present a complete record of business transacted, including all purchases, sales and shipments both for cash and credit.”
The character of the assured’s business is not that of dealing in real estate. He is described as conducting a “general merchandise” establishment, hence the “purchases, sales and shipments,” which the clause requires him to “clearly and plainly present” b}' the record thereof in his books, clearly refer to that which the nature and character of his business alone indicates he “purchases, sells and ships,” to wit: “general merchandise.”
These considerations coupled with the policy of the law that forfeitures are not favored, have influenced the Courts, whenever this particular question has arisen, id est the effect of the breach of *225the iron safe clause as to other property covered except the stock, to hold the policj' to be severable when it covers, as in this case, different classes of property and in which there is a distinct and separate amount placed upon each separate class. Hanover Fire Insurance Co. vs. Crawford 121 Ala. (25 S. R. 912) Mitchell vs. Miss Home Insurance Co. 18 S. W. 86; Roberts vs. Sun Mutual Insurance Co. 35 S. W. 955; Sun Mutual Insurance Co. vs. Tuffts 50 S. W. 180; Miller vs. Delaware Insurance Co. 75 Pacific R. 1121, and cases cited in latter.
Rehearing refused June 18, 1904.
Writ of review refused by Supreme Court July 29, 1904.
This case, and those holding views similar to those expressed by us on this particular character of policy and as concerning the particular clause referred to, must not be confounded with those in which the general rule has been enforced : “void in part, void in toto.” This rule is only applied where the contract is affected by some all-pervading vice, such as fraud, or false swearing or some unlawful act condemned by public policy, or where at least the policy in plain and explicit language provides for a forfeiture of the whole policy in the event of non-compliance with all or with some particular stipulation or warranty. ' It is said that Germier vs. Springfield Fir.e and Marine Insurance Co. 109 La. 343 hatches a different doctrine. We do not so read the decision. In our opinion it is in full accord with what we have just stated to be character of cases to which the lule “void in part void in toto” applies. In that case an all-pervading vice zvas present, to wit: concealment i.nd misrepresentation of a material fact; and in the next place, the policy [n plain and explicit language provided that the entire policy shall be void if there be either concealment or misrepresentation on the part of the assured. The clause reads as follows: “This entire policy shall be void if the assured has concealed or misrepresented in writing or otherwise any material fact or circumstance concerning this insurance, etc.” The Court found that the insured had concealed and misrepresented material facts connected with the insurance and under the doctrine of “all pervading vice” and in view of the plain and specific language of the policy providing fer a forfeiture of the entire policy, forfeited it in its entirety.
In the instant case there is no all pervading vice, nor is there any stipulation in the iron safe clause in plain and specific language providing for the forfeiture of the entire policy in the event of a breach of the iron safe clause.